
	
		IIB
		111th CONGRESS
		1st Session
		H. CON. RES. 89
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 6, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Supporting the goals and objectives of the
		  Prague Conference on Holocaust Era Assets.
	
	
		Whereas the Government of the Czech Republic will host a
			 Conference on Holocaust Era Assets in Prague from June 26, 2009, through June
			 30, 2009;
		Whereas the Prague Conference will facilitate a review of
			 the 1998 Washington Conference on Holocaust Era Assets, which had participation
			 of 44 nations, 13 nongovernmental organizations, scholars, and Holocaust
			 survivors;
		Whereas a high level United States delegation participated
			 in the Washington Conference on Holocaust Era Assets led by Undersecretary of
			 State Stuart Eizenstat, Nobel Peace Laureate Elie Wiesel, Federal Judge Abner
			 Mikva, senior diplomats, and a bipartisan group of Members of Congress;
		Whereas then-Secretary of State Madeleine Albright
			 delivered the key note address at the Washington Conference on Holocaust Era
			 Assets, articulating the United States commitment to Holocaust survivors and
			 urging conference participants to chart a course for finishing the job
			 of returning or providing compensation for stolen Holocaust assets to survivors
			 and the families of Holocaust victims.;
		Whereas the Prague Conference is expected to take stock of
			 issues agreed on at the Washington Conference, including financial assets, bank
			 accounts, insurance issues, and other financial property;
		Whereas the Prague Conference is expected to include a
			 special session on social programs for Holocaust survivors and other victims of
			 Nazi atrocities;
		Whereas the Prague Conference is expected to include
			 working groups on Holocaust education, remembrance and research, looted art,
			 Judaica, Jewish cultural property, and immovable property, including both
			 private, religious, and communal property;
		Whereas United States participation and leadership at the
			 highest level is critically important to ensure a successful outcome of the
			 Prague Conference;
		Whereas Congress supports further inclusion of Holocaust
			 survivors and their advocates in the Prague Conference planning and
			 proceedings;
		Whereas the United States strongly supports an immediate
			 and just restitution or compensation of property illegally confiscated during
			 the last century by Nazi and Communist regimes;
		Whereas many Holocaust survivors lack the means for even
			 the most basic necessities, including proper housing and health care;
		Whereas the United States and the international community
			 has a moral obligation to uphold and defend the plight and dignity of Holocaust
			 survivors and to ensure their well-being;
		Whereas for the Prague Conference is a critical forum to
			 effectively address the increasing economic, social, housing, and health care
			 needs of Holocaust survivors in their waning years;
		Whereas President Barack Obama, during his visit to the
			 Yad Vashem Holocaust Memorial in Israel in July 2008, stated “Let our children
			 come here and know this history so they can add their voices to proclaim ‘never
			 again.’ And may we remember those who perished, not only as victims but also as
			 individuals who hoped and loved and dreamed like us and who have become symbols
			 of the human spirit.”; and
		Whereas the Prague Conference may represent the last
			 opportunity for the international community to address outstanding
			 Holocaust-era issues: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and objectives of the
			 2009 Prague Conference on Holocaust Era Assets;
			(2)applauds the Government of the Czech
			 Republic for its decision to host the Prague Conference and its unwavering
			 commitment to address out standing Holocaust-era issues;
			(3)expresses strong support for the decision
			 to make the economic, social, housing, and health care needs of Holocaust
			 survivors a major focus of the Prague Conference;
			(4)urges the countries in Central and Eastern
			 Europe, which have not already done so, to return looted and confiscated
			 properties to their rightful owners or, where restitution is not possible, pay
			 equitable compensation to the rightful owners in accordance with principles of
			 justice and in an expeditious manner that is just, transparent, and
			 fair;
			(5)calls on the
			 President to send a high-level official, such as the Secretary of State, to
			 represent the United States at the Prague Conference; and
			(6)urges other
			 invited nations to participate at a similarly high level.
			
	
		
			Passed the House of
			 Representatives June 26, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
